    Case: 1:21-cv-00041 Document #: 1 Filed: 01/04/21 Page 1 of 5 PageID #:1




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



MARTHA STACK,                                    )
                                                 )
             Vs.                                 )      No.
                                                 )
LIBERTY LIFE ASSURANCE COMPANY                   )
OF BOSTON,                                       )
                                                 )
                                                 )
                       Defendant.                )


                                  COMPLAINT

     Now comes the Plaintiff, MARTHA STACK, by her attorney,

ROGER S. HUTCHISON, and complaining against the defendant,

states:

     1.    Jurisdiction of the court is based upon the Employee

Retirement Income Security Act of 1974 (ERISA); and in

particular, 29 U.S.C. Sect. 1132(e)(1) and 1132(f).               Those

provisions give the district courts jurisdiction to hear civil

actions brought to recover benefits due under the terms of an

employee welfare benefit plan which, in this case, consists of

a group long-term disability insurance plan administered by

Liberty Life Assurance Company of Boston (“LIBERTY”) for the

benefit of employees, including the Plaintiff, of Wells Fargo

& Company.
    Case: 1:21-cv-00041 Document #: 1 Filed: 01/04/21 Page 2 of 5 PageID #:2




     2.    The ERISA statute provides, at 29 U.C.C. Sect. 1133, a

mechanism for administrative or internal appeal of benefit

denials.

     3.    Plaintiff has exhausted all of her pre-suit appeals.

Venue is proper in the Northern District of Illinois 29 U.S.C.

Sect. 1132(e)(2), 28 U.S.C. Sect. 1391.


                             Nature of Action

     4. This is a claim seeking recovery of disability income

benefits due under an employee benefits plan, which provided

long term disability benefits under policy number GF3-850-

289424-01. (“the Policy”)(a true and accurate copy of the

policy is attached hereto as Exhibit “A”)            This action is

brought pursuant to Sect. 502(a)(1)(B)of ERISA (29 U.S.C. Sect.

1132 (a)(1)(B).   Plaintiff also seeks attorney’s fees pursuant

to 29 U.S.C. Sect. 1132(g) and ERISA Sect. 502(g).


                                The Parties

     5.    MARTHA STACK, age 57 (born in 1963), is a resident of

the City of Barrington, Illinois, and many of the events,

transactions and occurrences relevant to Plaintiff’s claim of

disability took place within the State of Illinois, during

Plaintiff’s employment at Wells Fargo & Company (“Wells Fargo”),

in the City of Barrington, Illinois.

     6.    At all times relevant hereto, the Policy constituted

                                       2
        Case: 1:21-cv-00041 Document #: 1 Filed: 01/04/21 Page 3 of 5 PageID #:3




an “employee welfare benefit plan” as defined by 29 U.S.C. Sect.

1002(1).       Incident to her status as an employee of Wells Fargo &

Company, Plaintiff received coverage under the Policy as the

“Insured” as defined by Sect. 1002(7).               This claim relates to

benefits under the foregoing LTD Policy.

        7.     At all times relevant hereto, the LTD policy

constituted an "employee welfare benefit plan" as defined by 29

U.S.C. Sect. 1002(1); and incident to her employment, MARTHA

STACK received coverage under the Policy as a "participant" as

defined by 29 U.S.C. Sect. 1002(7).

                                Statement of Facts

        8.     MARTHA STACK was actively and successfully

employed by Wells Fargo as an Associate Financial Advisor, until

September 9, 2019, when she had to cease working due to a fall

which led to subsequent Post-Concussion Syndrome, until she was

able to return to work full-time on August 25, 2020, after she

was released to return to work by her treating neurologist.

         9.    MARTHA STACK did not engage in any substantial

gainful activity between September 9, 2019 and August 24,

2020.

        10.    MARTHA STACK initially filed a claim for short

term disability benefits, was found to be disabled and was

paid short term disability benefits from September 9, 2019

until March 9, 2020, at which point she had satisfied the

                                           3
     Case: 1:21-cv-00041 Document #: 1 Filed: 01/04/21 Page 4 of 5 PageID #:4




180 day elimination period under the LTD Policy.

      11.   While receiving short term disability benefits,

MARTHA STACK filed an application for long term disability

benefits under the LTD Policy, alleging that her disabling

medical conditions rendered her unable to work, and citing to medical

treatment that evidenced her disability.

      12.   By decision letter dated April 24, 2020, LIBERTY

found that MARTHA STACK’s disability did not satisfy the

applicable definition of disability, as set forth in the

Policy, and denied the application for Long Term Disability

benefits.

      13.   After receiving LIBERTY's denial of long term

disability benefits, MARTHA STACK, with the assistance of

counsel, filed a detailed appeal of the benefits denial which

contained substantial medical and other evidence that support

MARTHA STACK's claim that her medical problems met the

definition of disability under the policy as of March 9, 2020

and continuing.

      14.   Without cause or reasonable justification, LIBERTY

subsequently issued a second denial of Benefits on October

15, 2020, reiterating the position that the evidence did not

support disability as of March 9, 2020.

      15.   LIBERTY's actions have now foreclosed all avenues of

administrative appeal and this matter is ripe for judicial

review.
                                        4
     Case: 1:21-cv-00041 Document #: 1 Filed: 01/04/21 Page 5 of 5 PageID #:5




      16.   MARTHA STACK is entitled to long-term disability

benefits from March 9, 2020 to August 24, 2020 at $4,396.15 per

month, plus interest on all overdue payments at the rate of 9% in

accordance with 215 ILCS 5/357.9 or 357.9a, and continuing benefits.

                             REQUEST FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      A.    That the court enter judgment in Plaintiff's favor

and against the Defendant for Plaintiff’s past-due long term

disability income benefits under the Policy;

      B.    That the court order the defendants to pay Plaintiff

prejudgment interest on all benefits that have accrued prior to

the date of judgment at a rate of 9% in accordance with 215 ILCS

5/357.9;

      C.    That the court award attorneys' fees pursuant to 29

U.S.C. Sect. 1132(g); and

      D.    That Plaintiff recover all costs of suit.

                                                  Respectfully submitted,

                                                  /s/ Roger S. Hutchison
                                                  Attorney for Plaintiff
Roger S. Hutchison
Hutchison Law
16860 South Oak Park Avenue
Suite 101
Tinley Park, Illinois 60477
708-532-7777




                                        5
